IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                    Docket Nos. 44565/44566

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 611
                                                 )
       Plaintiff-Respondent,                     )   Filed: October 5, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
STEVEN JOHN KEARL,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Judgments of conviction and concurrent unified sentences of thirteen years, with a
       minimum period of confinement of three years, for lewd conduct with child under
       sixteen and ten years with three years determinate for possession of sexually
       exploitative material, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       In Docket No. 44565, Steven J. Kearl pled guilty to lewd conduct with child under
sixteen, Idaho Code § 18-1508; in Docket No. 44566, Kearl pled guilty to possession of sexually
exploitative material, I.C. § 18-1507(2)(a). The district court sentenced Kearl to concurrent
unified sentences of thirteen years with three years determinate for the lewd conduct charge, and
ten years with three years determinate for the possession of sexually exploitative material. Kearl
appeals asserting that the district court abused its discretion by imposing excessive sentences.



                                                 1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kearl’s judgments of conviction and sentences are affirmed.




                                                   2